Citation Nr: 1325575	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  12-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  A notice of disagreement was filed in May 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in December 2012.

The Veteran testified at a RO hearing in March 2012 and testified at a Board hearing before the undersigned Veterans Law Judge in June 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any further action is required on her part.


FINDINGS OF FACT

1.  In a December 2002 Board decision, the claim of entitlement to service connection for PTSD was denied; the Veteran did not appeal the decision.

2.  Additional evidence received since the Board's December 2002 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.



CONCLUSIONS OF LAW

1.  The December 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the Board's December 2002 decision which denied entitlement to service connection for PTSD, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412  (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

The Veteran is seeking to reopen a previously denied PTSD service connection claim.  The Board concludes that it is not precluded by the VCAA from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

New & Material Evidence

Even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2000, the Veteran filed a claim of service connection for PTSD, which was denied by the RO in a June 2001 rating decision.  He then perfected an appeal to the Board.

In December 2002, the Board denied entitlement to service connection for PTSD on the basis that PTSD was not shown to be due to an in-service stressor.  The Veteran did not appeal the Board's decision, and the decision is final.  38 U.S.C.A. § 7104.  

In May 2009, the Veteran filed a claim to reopen entitlement to service connection for PTSD.

In support of her claim, the Veteran submitted December 2008 correspondence from a social worker at a Vet Center.  The social worker notes a diagnosis of PTSD due to military sexual trauma and searching body bags during active service.  

The Veteran's current claim of service connection for PTSD was denied in a December 2009 rating decision.

In March 2010, the Veteran submitted a lay statement in support of her claim from J.E.M. (her ex-husband who served with her) which states that he rarely had gloves when he conducted customs inspections of luggage, duffel bags, and body bags, and strip searches.  

In a May 2010 rating decision, the RO denied entitlement to service connection for PTSD on the basis of insufficient evidence to link her claimed in-service stressor and her current symptoms.  

A July 2010 private psychiatric evaluation from Glen E. Johnson, M.D., P.C., reflects the opinion that the Veteran has PTSD that was triggered by her duties as a customs inspector during service during non-hygienic, isolated, and forced body bag searches and her PTSD has been exacerbated by post-service divorce and job conditions.  

In November 2010, the Veteran submitted correspondence dated in September 2010 from the Vet Center social worker which states that the Veteran's "horrifying task" of putting her bare hands in body bags would have a PTSD response.  

The statements and opinions from the Vet Center social worker and the private physician constitute new and material evidence as they were not previously of record and support a relationship between the Veteran's in-service stressor and diagnosed PTSD.  Moreover, the Veteran has offered testimony as to her symptoms which she believes are associated with her search of body bags during service.  While she is not shown to have any medical expertise, she is competent to attest to her symptomatology associated with her PTSD.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is allowed.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2012); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

In this case, the Veteran asserts that she has PTSD due to searching body bags, without gloves, during her period of active service.  She did not serve in combat and her stressor is not due to fear of hostile military or terrorist activity.  Thus, the Board finds that 38 C.F.R. § 3.304(f)(3) is not applicable to the Veteran's contentions here.

For cases such as this, not predicated on a combat-related stressor, service connection for PTSD requires medical evidence diagnosing the condition, a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.

The record reflects that the Veteran's primary specialty was with the Military Police and that she worked in customs during service.  The Board concedes that she likely searched body bags during her period of active service.

In May 2012, the Veteran underwent a VA examination.  The examiner diagnosed PTSD, but opined that her PTSD was not incurred in or caused by service as a customs inspector, during which time she was required to search body bags.  Although the Veteran claimed much subjective distress due to searching body bags during military service, the claimed stressor fell short of the nature and severity of stressors expected to have a high probability of resulting in PTSD.  Thus, the examiner concluded that the in-service stressor of searching body bags did not meet stressor criterion A adequate for a PTSD diagnosis.  The Veteran endorsed some re-experiencing and hyperarousal symptoms due to the in-service stressor of searching body bags but did not meet the symptoms threshold criteria required for a DSM-IV TR based PTSD diagnosis.  The examiner commented additionally that the claimed stressor falls short of the nature and severity of stressors expected to have a high probability of resulting in PTSD, therefore the in-service stressor of searching body bags is deemed to not meet stressor criterion A adequate for a PTSD diagnosis.  

In support of her claim, the Veteran testified at a Board hearing pertaining to her claimed stressor and her symptoms, and has submitted multiple articles pertaining to body bags and how PTSD affects women differently from men.  

The Board has determined that the Veteran should be afforded another VA examination for the examiner to review the new evidence and to assess whether she has PTSD due to stressors in service, to include searching body bags.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board acknowledges that the Vet Center social worker diagnosed PTSD based in part on military sexual trauma; however, the evidence of record does not reflect that the Veteran experienced sexual trauma during her active service, but rather she has reported sexual trauma/assault prior to and following active service.  See December 2008 Vet Center correspondence.  Thus, the Board finds that 38 C.F.R. § 3.305(f)(5) is inapplicable.

On remand, updated treatment records from the Vet Center should be requested for the period from March 30, 2012 (38 C.F.R. § 3.159(c)(1)), and updated treatment records from the Salt Lake City VA Medical Center (VAMC) should be associated for the period from January 24, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA updated treatment records from the Salt Lake City VAMC for the period from January 24, 2012.

2.  Upon obtaining an appropriate release from the Veteran, obtain updated treatment records from the Vet Center for the period from March 30, 2012.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran had active service from September 1973 to September 1976 with the Military Police, and the Board has conceded that she likely searched body bags, luggage, and individuals as part of her in-service duties.  

The examiner should provide an opinion as to the following:

a)  whether the Veteran currently suffers from PTSD related to her in-service duties, to include searches of body bags.  

In formulating the opinion, the examiner should consider the service treatment and personnel records, post-service medical records, post-service medical examinations and opinions, lay statements and testimony of the Veteran, and treatise material pertaining to body bags and PTSD affecting women.

b)  For any other psychiatric diagnosis rendered other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  

4.  Upon completion of the above, the Veteran's claim of service connection for PTSD should be readjudicated.  If the benefit sought is not granted in full, the Veteran and her agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her agent have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


